Title: Thomas W. Maury to Thomas Jefferson, 17 October 1819
From: Maury, Thomas Walker
To: Jefferson, Thomas


					
						Dear Sir.
						
							Charlottesville
							17th October 1819
						
					
					Herewith you will receive a specimen of Kenawha salt, received by me from Judge Summers with a request that I would present it to you. No uncommon pains were used either in its selection, or in the process of making it, inasmuch as I saw it taken from one of many kettles boiling in the same furnace, all of which were of similar quality.—I also send you a specimen of the coal of Western Virginia, with a label explanatory of its real or imaginary peculiarities. Your absence at the time of my return from Kentucky, in July, and  my frequent absence from this neighbourhood since your return, constitute my apology for having so long delayed the delivery of these articles. It would afford me much pleasure to deliver them this day in person, but I am compelled to go on my way to Louisa Superior Court, which will take place tomorrow.
					
						respectfully yr mo: obt
						
							Th: W. Maury
						
					
				